NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAFAEL SANTOYO-GARCIA,                          No.    14-73938

                Petitioner,                     Agency No. A092-783-335

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Rafael Santoyo-Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal and ordering him removed. Our jurisdiction is governed by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law. Coronado v. Holder, 759

F.3d 977, 982 (9th Cir. 2014). We deny in part and dismiss in part the petition for

review.

      Santoyo-Garcia’s conviction under Cal. Health & Safety Code § 11377(a),

for possession of methamphetamine, constitutes a controlled substance violation

that renders him removable under 8 U.S.C. § 1227(a)(2)(B)(i). See United States v.

Martinez-Lopez, 864 F.3d 1034, 1036, 1041 (9th Cir. 2017) (en banc) (holding that

a similar California controlled substance statute is divisible with respect to the

listed substances); Coronado, 759 F.3d at 984-86 (holding that a § 11377(a)

conviction for possession of methamphetamine was a controlled substance

violation under the modified categorical approach).

      We lack jurisdiction to review the agency’s denial of cancellation of removal

as a matter of discretion, where Santoyo-Garcia does not raise a colorable legal or

constitutional claim that would invoke our jurisdiction. See 8 U.S.C.

§ 1252(a)(2)(B), (D); Planes v. Holder, 652 F.3d 991, 999 (9th Cir. 2011)

(dismissing petition challenging discretionary denial of cancellation of removal for

failure to raise a colorable legal or constitutional challenge).

      We deny Santoyo-Garcia’s motions for appointment of counsel (Docket

Entry Nos. 25 & 26).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    14-73938